Citation Nr: 0900817	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-36 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1954 
to November 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  Due to the location of the veteran's 
residence, the jurisdiction of his appeal remains with the RO 
in Newark, New Jersey.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in January 2008.  A transcript of the hearing is 
of record.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or for 
many years thereafter.  

2.  Bilateral hearing loss is not related to active duty 
service or any incident therein.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103(a), 5103A, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including organic 
diseases of the nervous system (such as sensorineural hearing 
loss), if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).  

In considering the matter of in-service incurrence, the Board 
notes that service treatment records are negative for 
complaints or treatment referable to hearing loss.  In fact, 
the October 1956 separation examination determined, by 
whispered voice testing, that the veteran's hearing was 
normal.  As such, the evidence does not support a finding 
that hearing loss was shown during active duty.  

Although post-service evidence does not pinpoint precisely 
when the veteran was diagnosed with bilateral sensorineural 
hearing loss, medical reports of record indicate that 
significant bilateral high frequency permanent hearing 
impairment was shown by private audiological testing 
completed in June 2007.  Additionally, a July 2007 VA 
examination report confirmed moderate to profound mid-to-high 
frequency sensorineural hearing loss in both ears, with pure 
tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
75
90
95
LEFT
20
20
75
85
90

Speech audiometry revealed speech recognition ability of 58 
percent in the right ear and of 74 percent in the left ear.  

In this case, the Board again emphasizes the multi-year gap 
between discharge from active duty service (November 1956) 
and the initial reported symptoms related to hearing loss 
almost 5 decades later (June 2007).  As such, the evidence 
does not support the claim based on continuity of 
symptomatology.  See Maxson, 230 F.3d at 1333; see also 
Mense, 1 Vet. App. at 356.

Throughout the current appeal, the veteran has asserted a 
continuity of hearing impairment symptoms.  Specifically, he 
maintains that he has experienced hearing problems since 
service, when his duties as a light weapons infantryman 
caused him to be exposed to noise from rifle firings (without 
the benefit of ear protection).  See, e.g., hearing 
transcript (T.) at 3-10.  Lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the veteran's reported history 
of continued hearing impairment since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he has described purported in-service noise exposure 
and service treatment records reflect complaints of ringing 
in his ears in December 1955 and July 1956 as well as the 
possibility of physical trauma to his ears in December 1955, 
these reports were absent of any findings of hearing loss.  
Also, post-service evidence does not reflect complaints or 
findings of relevant hearing loss pathology until almost five 
decades after active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed bilateral sensorineural hearing loss to 
active duty, despite the veteran's contentions to the 
contrary.  

Following an audiological evaluation in June 2007, a private 
audiologist concluded that the veteran had significant 
bilateral high frequency permanent hearing impairment that 
"appear[ed] . . . to be . . . noise-induced."  Importantly, 
however, the audiologist also acknowledged the veteran's 
reports of noise exposure both during service (from his 
duties on a rifle team without hearing protection) and after 
service (from his 33-year employment).  

As the audiologist did not specifically associate the 
veteran's currently-diagnosed hearing loss with his purported 
in-service noise exposure, the Board finds that the medical 
conclusion (that the veteran's current hearing impairment is 
noise-induced) is not probative.  

On the other hand, the Board places higher probative value on 
the July 2007 VA examination undertaken specifically to 
address the issue on appeal.  After reviewing the claims 
file, interviewing the veteran, and conducting a physical 
examination, the examiner diagnosed moderate to profound 
mid-to-high frequency sensorineural hearing loss of both 
ears.  

The examiner acknowledged the service treatment record 
finding of possible ear trauma (in December1955) and 
complaints of ringing in the ears (in December 1955 and July 
1956).  In addition, the examiner stated that the veteran's 
complaints of tinnitus during service "should have warranted 
further examination" and that, given this information, "the 
presence of hearing loss at that time . . . [could not] be 
ruled in/out."  

Significantly, however, this medical professional also 
concluded that the veteran's current hearing loss "is less 
likely as not (less than [a] 50/50 probability) caused by or 
a result of weapons exposure during active duty service."  
Additionally, the examiner stated that "[t]here is no 
evidence documenting that [the veteran's] hearing loss was 
incurred in or aggravated by military service nor medical 
evidence documenting that this condition [was] manifested to 
a compensable degree within one year following discharge from 
military service."  

In support of these opinions, the examiner cited the absence 
of complaints of hearing loss during service, as well as the 
objective in-service evaluation findings of normal hearing.  

In assigning high probative value to the VA evaluation 
report, the Board notes that the examiner had the claims file 
for review, specifically discussed the findings in the claims 
file, obtained a reported history from the veteran, and 
conducted a complete examination.  There is no indication 
that the VA examiner was not fully aware of the veteran's 
past medical history or that he misstated any relevant fact.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.  

In reaching these conclusions with regard to the veteran's 
service connection claim, the Board has considered the lay 
statements of record.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the hearing loss at 
issue-has been provided by the medical personnel who have 
examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations and by 
in-service records obtained and associated with the claims 
folder.  

As such, the Board finds these records to be more probative 
than the subjective evidence of bilateral hearing impairment 
since service.  See Cartright, 2 Vet. App. at 25 (interest in 
the outcome of a proceeding may affect the credibility of 
testimony).  

In light of the above discussion (and, in particular, in view 
of the lack of competent evidence associating the 
currently-diagnosed bilateral hearing loss with service), the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for such a 
disability.  There is, therefore, no doubt to be otherwise 
resolved.  As such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter 
sent to him in April 2007 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate this service connection issue and of 
his and VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in the April 2007 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter 
the RO effectively satisfied the remaining notice 
requirements with respect to the service connection issue on 
appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the veteran was provided an opportunity to set forth 
his contentions during the hearing conducted before the 
undersigned VLJ in January 2008.  He submitted copies of 
private audiological testing completed in June 2007.  He 
underwent VA audiological testing in the following month.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the service connection claim on appeal that 
has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of this issue.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


